Citation Nr: 1002928	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  02-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD), to include entitlement 
to an evaluation in excess of 50 percent prior to January 18, 
2007.


REPRESENTATION

Appellant represented by:	Attorney Joseph R. Moore


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2003.  A 
transcript is of record.

In an August 2005 decision, the Board increased the Veteran's 
disability rating for PTSD from 30 percent to 50 percent.  
The Veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the Veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision and remand the Veteran's claim 
for readjudication.  In a February 2006 Order, the Court 
granted the motion, vacated the Board's August 2005 decision, 
and remanded this case to the Board for readjudication.  In 
July 2006, the Board remanded the Veteran's claim to the RO 
for appropriate development.  In a February 2007 rating 
decision, the RO increased the Veteran's disability 
evaluation for PTSD from 50 percent to 70 percent, effective 
from January 18, 2007.

In a June 2007 decision, the Board denied the Veteran's claim 
for an increased evaluation for PTSD.  The Veteran 
subsequently appealed the decision to the Court.  While that 
case was pending at the Court, the Veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the Veteran's claim 
for readjudication.  In a March 2008 Order, the Court granted 
the motion, vacated the Board's June 2007 decision, and 
remanded this case to the Board for readjudication.

Subsequently, the Board obtained an expert medical opinion 
from K.D., M.D., a psychiatrist with the Veterans Health 
Administration, in November 2009.  In accordance with 
standard procedures, the opinion was referred to the 
Veteran's attorney for review and comment, if any.  In a 
January 2010 statement the Veteran's attorney wrote, "Any 
and all potential reasons for remand are hereby waived, and 
it is respectfully requested that [the Board] issue a 
decision based on the evidence of record."  The claim has 
been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).


FINDINGS OF FACT

The evidence is at least in approximate balance as to 
whether, for the entire claims period beginning on January 
12, 2001, the Veteran's PTSD has been characterized by total 
occupational and social impairment due to such symptoms as 
grossly inappropriate behavior and gross impairment in 
thought processes and communication.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, for the 
entire claims period beginning on January 12, 2001, the 
criteria for an evaluation of 100 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009).

It appears that in this case the medical opinion and clinical 
records on file are sufficient to support a grant of a 100 
percent evaluation from January 12, 2001, the date of the 
Veteran's claim.  Thus, any possible error on the part of VA 
in fulfilling its duties under the VCAA with respect to this 
claim are moot.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the 

complete medical history of the claimant's condition operate 
to protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

DC 9411 provides, in pertinent part, for the following 
evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.


100 percent for total occupational and social impairment, 
due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

The record shows that in May and June 2001 letters, the 
Veteran was advised that clients had decided to stop using 
his sprinkler company for their properties, due in one case 
to his failure to return phone calls.

A June 2001 VA outpatient record reflects the Veteran's 
history of depression and PTSD disorders, described as 
moderately severe.

The Veteran underwent a VA examination in October 2001.  It 
was noted that he was self-employed as a landscaper and 
sprinkler repairman, and that he lived with his teenage son.  
The Veteran attended group therapy for alcohol relapse and 
PTSD treatment, and was taking prescribed medication.  He 
said he had not been involved in any fist fights during the 
past five years, and had not been fired from any jobs.  The 
Veteran said he had neglected his business, and regular 
clients had dropped away.  He did not go to church, but did 
inspirational readings on his own.  His family formed the 
basis of his social network.  He liked to fish and, in the 
past few months, had gone fishing three or four times with 
his son.

The Veteran complained of sleep difficulty and said he had 
had crying spells in the summer.  He occasionally felt 
hopeless and helpless, and he considered his previous 
drinking to have been a suicidal gesture on his part, was 
currently free of urges, and was sober.  Most of his 
socialization outside his family was through a veterans 
group.  His ex-wife had died in 2000, and he grieved for her.  
Smelling anything dead reminded him of combat, and the sounds 
of a helicopter and loud unexpected noises caused him to 
become alert.  He denied combat dreams or intrusions.

On examination, it was noted that the Veteran was casually 
dressed, and he looked older than his stated age.  He spoke 
in a goal-directed manner, and his affects were fully ranged 
and appropriate to content.  There were no soft signs of 
psychosis, he was articulate and used language abstractly, 
there was no suicidal or homicidal ideation, he was oriented, 
his memory was intact, and his judgment seemed adequate.  The 
VA examiner commented that the Veteran's presentation was 
consistent with PTSD.  It was noted that he clearly had 
difficulty with loss, which had been one of the triggers for 
his alcoholism.  The Axis I diagnoses were chronic PTSD and 
alcohol dependence (in early remission).  A GAF score of 62 
was assigned based on the Veteran's sense of alienation, 
hypervigilance, and avoidance of certain war memorabilia.  A 
GAF score of 50 was assigned related to alcohol dependence.  
The combined GAF score for both PTSD and alcoholism was 
reported to be 55, related to the Veteran's difficulty with 
sleep, occasional feelings of hopelessness and helplessness, 
drinking as a form of self-destructive behavior, 
hypervigilance, and avoidance of certain war memorabilia 
stimuli.

A March 2002 VA medical record indicates that the Veteran was 
evaluated in conjunction with his admission to a PTSD day 
program.  He reported depressive symptoms related to PTSD 
which were not unusual among Veterans with chronic, combat-
related PTSD.  It was noted that he presented a clinical 
picture consistent with severe, chronic PTSD, but that he had 
been discharged from the program early, which obstructed 
confirmation of the diagnosis.

According to VA Vocational Rehabilitation counseling records 
dated from July to October 2002, the Veteran underwent an 
initial evaluation in July 2002.  In August 2002, a VA 
counseling psychologist opined that the Veteran had an 
impairment of employability noted by the work-related 
restrictions from both his service-connected and non-service-
connected disabilities, including PTSD and low back, wrist, 
and knee disabilities (only PTSD was service-connected at 
that time; he was later granted service connection for lung 
cancer in 2008, and assigned a 100 percent disability rating 
for that condition, on the basis of a law presuming Agent 
Orange exposure in Vietnam veterans).  It was noted that he 
was very likely to encounter negative employer attitudes due 
to his long history of problems with PTSD, alcohol, and 
drugs, his multiple imprisonments, and his poor work history.  
Further, the psychologist felt that the effects of the 
Veteran's service-connected disabilities made a material 
contribution to his vocational impairment.




In an August 2002 letter to the Veteran, the VA counseling 
psychologist noted that the Veteran had told his counselor 
that he was not interested in pursing VA Vocational 
Rehabilitation training assistance because he wanted to 
concentrate on getting treatment for his PTSD.

A December 2002 Vet Center record shows the Veteran had 
actively participated in group therapy since February 2002.  
He lived with his son and supported himself by working part 
time in a lawn sprinkler business.

VA hospitalized the Veteran from March to April 2003 for 
participation in a PTSD inpatient residential treatment 
program.  It was noted that he experienced PTSD symptoms 
which interfered with his daily functioning.  He had used 
alcohol and marijuana in the past to self-medicate his 
symptoms.  The Veteran had difficulty trusting others, and 
isolated himself to avoid triggers for anxiety arousal.  He 
had combat-related sleep disturbances and nightmares, and he 
engaged in avoidance and isolation to address anxiety that 
affected employment and interpersonal relationships.  When 
examined at admission, he was noted be appropriately dressed, 
with appropriate eye contact.  His mood was anxious, his 
affect restricted, and he spoke in a halting rate.  He 
described feeling hopeless, and said he neglected his 
activities of daily living, isolated himself, and drank.  At 
admission his GAF score was 48.

When examined for discharge, it was noted that the Veteran 
was casually dressed and was alert and cooperative, with 
normal eye contact and behavior.  His speech was normal and 
his affect was full-range.  His mood was reported as good, 
and he was not experiencing suicidal ideation.  The Axis I 
discharge diagnoses included PTSD, major depressive disorder, 
recurrent and moderate, and alcohol dependence, in remission.  
A GAF score of 50 was assigned at discharge.

During his June 2003 Board hearing, the Veteran testified 
that he experienced anxiety and depression, for which VA 
prescribed medication.  He also took medication for his non-
service-connected chronic low back pain.  He reported sleep 
difficulty and occasional combat-related nightmares and 
intrusive thoughts.  He said he had experienced feelings of 
hopelessness and helplessness, and experienced suicidal 
thoughts, in late 2000 and early 2001, when he had what he 
considered to have been a nervous breakdown.  VA had 
hospitalized him in late February 2001 for treatment of 
alcohol dependence, and he had a withdrawal seizure.  He 
experienced a relapse, was hospitalized again, and had been 
sober since May 2001.  He said he was socially isolated and 
was currently unemployed, aside from work in his own 
business.  He had last worked full-time in late 1996 or early 
1997.  The Veteran said that in July 2002 he had applied for 
VA Vocational Rehabilitation benefits and the counselor 
screened him to return to college, which did not seem like a 
good idea to the Veteran because he was focused on caring for 
his son and his PTSD treatment.

VA medical records from July 2003 to March 2005 indicate that 
the Veteran's GAF scores ranged from 57 to 58.
	
In November 2004, the Veteran underwent a VA psychological 
examination. According to the examination report, the VA 
psychologist reviewed the medical records and examined the 
Veteran.  He said he was currently unemployed.  He had a 
small business of his own that he worked as a hobby, and was 
receiving Social Security disability benefits for PTSD and 
medical reasons.  He had a strained relationship with his son 
and a good relationship with his sister, and denied having 
any current "significant other," as he reported having poor 
skills to relate to others.  His overall attitude toward 
social interactions was that he preferred to be alone.  It 
was noted that, overall, the Veteran's social support 
appeared to be limited.

He denied any current substance abuse, but had a long history 
of abusing alcohol and marijuana.  He reported that his last 
drink had occurred three and a half years earlier, and that 
he stopped using marijuana in approximately 1984.  The 
Veteran reported lower back pain and wrist problems, and he 
had taken prescribed psychotropic medication for the past 
three years.  Subjectively, he complained of depressed mood, 
night sweats, avoidance of crowds, substance use history that 
included self-medication, feelings of nervousness, evidenced 
by fidgety behavior during the examination, an inability to 
remember significant traumatic experiences, excessive anger, 
intrusive thoughts, some nightmares, avoidance of 
relationships, flashbacks, "repeated failures," exaggerated 
startle response, hypervigilance, irritability, relationship 
problems, and a general feeling of uneasiness around people.

On examination, it was noted that the Veteran was casually 
dressed and that his grooming and hygiene were poor.  He 
appeared older than his chronological age, and he had holes 
in his jeans.  He had a difficult time sitting still, and 
went to the restroom twice during the examination.  His 
posture was fair and his eye contact was good.  He was 
cooperative with the examiner, and appeared somewhat agitated 
in his psychomotor activity.  Mood was anxious and irritable.  
He reported having some difficulty with excessive sleep and 
difficulty sleeping, anhedonia, significant guilt, and poor 
energy, concentration, and self-esteem.  His affect was full-
range, and his speech was of normal rate and rhythm.  He 
exhibited rambling thought processes, as he would begin to 
answer a question and slowly drift toward military 
experiences that were irrelevant to the discussion.  The 
Veteran reported suicidal ideation as recently as two weeks 
earlier, but denied intent.  He reported a history of 
suicidal ideation and intent, and reported often drinking 
alcohol and hoping that he would not wake up.  Homicidal 
ideation or intent was denied, but he stated that he was 
concerned that he could hurt someone in a state of rage.  He 
denied any illusions, delusions, or hallucinations.  He 
reported some religious experiences and believed he had some 
spirit guides.

The examiner said the Veteran was oriented but demonstrated 
significant deficits in attention.  His concentration 
appeared to be within normal limits during the examination, 
and his fund of knowledge was average.  He demonstrated an 
ability to think abstractly, and his memory appeared to be 
generally within normal limits.  His judgment and insight 
were fair.  The VA examiner commented that the Veteran had 
continued symptoms consistent with PTSD and major depressive 
disorder in spite of significant treatment which had included 
a 45-day inpatient stay in a PTSD program.  Of concern were 
the suicidal ideation, self-defeating behaviors, relationship 
problems, and employment problems.  The VA examiner also 
opined it was more likely than not that the Veteran's past 
use of alcohol was a result of the PTSD.  The Axis I 
diagnoses were chronic PTSD and recurrent major depressive 
disorder.  A GAF score of 56 was assigned, based on the 
Veteran's current level of functioning related to his PTSD 
and major depressive disorder.  The VA examiner said it was 
"evident" that the PTSD and major depressive disorder were 
interrelated and could not be separated.

In an April 2005 signed statement, the Veteran's sister said 
he had used alcohol to numb his pain after his discharge from 
service.  His marriage had dissolved and he had nightmares, 
and he no longer used alcohol but still experienced sleep 
difficulty.  She said he tried to help others and appreciated 
family.  He lost his job due to alcohol, so he started his 
own business.  She said he handled stress poorly and did not 
do well in traffic and crowds.  He avoided people, did not 
eat well because of his avoidance, and socialized with a 
veterans group.  The Veteran's son wrote in May 2005 that the 
Veteran said that he did not get up to work on some days due 
to his need for "isolation."  The Veteran's son also wrote 
that the Veteran would discuss irrelevant matters during 
conversations and there were periods when he was irritable.

In a May 2005 treatment summary and evaluation, R.H., Ph.D., 
a Vet Center clinical psychologist, reported that since 1982 
the Veteran had participated in group and individual 
treatment with limited success.  Dr. H had worked with the 
Veteran for two years in both individual and group sessions.  
His currently reported problems included general anxiety, 
discontent with his current life situation, a feeling of 
being out of control, and an inability to get along well with 
others in both work and social environments.  It was noted 
that he was unable to maintain any significant social 
relationships.  He had attempted to work independently at a 
sprinkler business, but was unable to follow through with 
necessary contacts with potential customers.  The Veteran 
reported current problems that involved feelings of 
loneliness, high anxiety, and anger towards others.  
Psychological test results were consistent with clinical 
observations that showed a clear pattern of significant 
anxiety and depression from his PTSD.

Dr. H wrote that the Veteran experienced recollections and 
nightmares of combat related events.  He had sleep 
difficulty, exaggerated startle response and protective 
numbing and detachment.  It was noted that the Veteran was 
unable to control deep or powerful sources of threat, was 
characteristically angry, conflicted and irritable, and 
experienced the clinical signs of an anxiety disorder.  His 
social communications were often strained and self-conscious.  
The Axis I diagnoses were chronic PTSD and major depression.  
A GAF score of 45 was assigned.

In July 2005, the Veteran submitted copies of prescriptions 
issued by VA in October 2004 for anxiety medication to be 
taken twice a day "as needed" for high anxiety interfering 
with sleep onset or for panic attacks.

In a November 2006 written statement, the Veteran wrote that 
he had 25 to 30 jobs in construction and landscaping over the 
years.  His employment was affected by his lack of social 
skills, rage, and problems with authority.  He had his own 
business because he was unable to work for anyone else.

At a January 2007 VA examination, the Veteran said he had 
completed an inpatient PTSD program at a VA facility the week 
before.  He lived alone, but had enjoyed the company of his 
son when they lived together.  The Veteran was currently 
unemployed, and his last employment had been with a 
landscaping and sprinkler business from 1997 to 2000.  He had 
stopped working because he sought mental health treatment in 
2001.

The Veteran said he had worked part-time until the end of 
2004, when he felt he had been exploited by another employee.  
He had a long history of alcohol abuse, but had been sober 
since 2001.  The Veteran complained of increased problems 
with memory and intermittent impaired enunciation in his 
speech.  The examiner noted that the Veteran got confused 
with questions asked during the interview.  He had 
intermittent trouble with sleep, stated that his mood was 
almost constantly depressed, had difficulty with 
concentration, and had frequent suicidal thoughts.  In 
addition, he had limited social activities but spent time 
with a veterans group on the weekends.  He experienced 
flashbacks, intrusive memories, avoidance symptoms, 
hypervigilance, and an exaggerated startle response.

On examination it was noted that the Veteran's grooming and 
hygiene were poor, his memory was variable for instant events 
and recent events, his speech was lucid, well-organized, and 
reasonably goal directed, his insight was fair, his judgment 
was poor, and his ability to recall auditory information was 
significantly impaired.  He endorsed frequent suicidal 
ideation, his intrapersonal skills were adequate for 
evaluation, and he was able to interact appropriately with 
the examiner.  After reviewing the rating criteria, the 
examiner indicated that the Veteran's symptoms most closely 
approximated the criteria necessary for a 70 percent 
disability evaluation.  The Veteran experienced a near 
continuous depression affecting his ability to function 
independently, appropriately, and effectively, neglected his 
personal appearance and hygiene, and had difficulty adapting 
to stressful circumstances and an inability to establish and 
maintain effective relationships.

The examiner also diagnosed dementia, based upon the 
Veteran's progressive drop in memory functioning and 
deterioration in motor skills.  He had a positive family 
history for the disease, and the examiner felt that it might 
also be secondary to his long-term abuse of alcohol.  The 
examiner opined that due to dementia the Veteran would be 
unable to maintain employment even in a sedentary work 
environment that was loosely supervised and involved little 
contact with the public.  The diagnoses were PTSD, major 
depressive disorder, alcohol dependence, and dementia.  The 
GAF score was 55 due to PTSD and depression and 45 due to 
dementia.  The examiner considered the Veteran's assigned GAF 
scores and opined that the recent increase in symptoms 
associated with his dementia had resulted in recently lower 
GAF scores.

VA treatment notes show that the Veteran continued to 
participate in group therapy for PTSD in 2007.  At December 
2007 individual VA treatment, he said he continued to be 
depressed but found that his medications worked.  He was 
assigned a GAF score of 58.  At January 2008 treatment he 
said that he had been isolating because December was always a 
difficult time for him due to his Vietnam experiences.  

In March 2008 the Veteran had another VA examination with the 
January 2007 examiner.  The examiner noted that the Veteran 
presented as angry and he felt that his mental status, 
appearance, general presentation, and memory deficits were 
essentially the same as at the previous examination.  There 
did not appear to have been a deterioration of functioning.  
Grooming and hygiene were poor.  The examiner opined that the 
Veteran "continued to be employable [sic] secondary to his 
PTSD, although it is possible that a dementia was present 
that would undermine employability."  The Veteran had 
remained sober, so the examiner did not feel that alcohol or 
substance use had been a factor in the prior year.  The 
examiner diagnosed the Veteran with PTSD, major depressive 
disorder, alcohol dependence in full sustained remission, and 
dementia NOS (not otherwise specified).  The assigned GAF 
scores were 55 due to PTSD, 65 due to alcohol dependence in 
full remission, and 45 due to dementia NOS.

October 2008 VA psychiatric treatment notes indicate that the 
Veteran expressed concern about his cancer diagnosis and 
chemotherapy treatment.  His diagnosis was PTSD, major 
depression, and alcohol dependency in remission.  The Veteran 
was assigned a GAF score of 40.  

At VA February 2009 mental health treatment the Veteran said 
that he was not depressed and that he was looking forward to 
working with vets and horses and performing other volunteer 
work.  His lung cancer, which had been diagnosed in 2008, was 
in remission and he denied any side affects from his 
medication.  However, he was still assigned a GAF score of 
40.

In August 2009 M.L.C., M.D., reviewed the Veteran's records 
and interviewed him.  Dr. C felt that the VA examiner's 
diagnosis of dementia was not clinically valid because the 
Veteran displayed no evidence of dementia based on his 
medical records and Dr. C's interview with him.  Furthermore, 
Dr. C felt that any diminished cognitive functioning was 
secondary to PTSD and depression.  Dr. C noted that the 
examiner's diagnosis of dementia, NOS, was not valid because 
a basic Folstein mini-mental status examination was not 
conducted, and when Dr. C did so the result did not indicate 
dementia.  The Veteran's interview with Dr. C did not 
indicate cognitive impairment, except for mild difficulties 
in distant memory, and there were no opinions from other 
medical providers that the Veteran had a dementia.  In 
addition, Dr. C did not feel that he had alcohol-related 
dementing illness.  Dr. C opined that the Veteran's alcohol 
dependence and major depressive disorder were secondary to 
PTSD and that he had intense fear, helplessness, and horror 
when recalling events in Vietnam.  Finally, Dr. C felt that 
the Veteran had been unemployable since at least 2001.  Dr. C 
assigned the Veteran a GAF score of 30 presently and for the 
past year and noted that it was improper for the VA examiner 
to assign individual GAF scores for the individual diagnoses.

In November 2009 Dr. D reviewed the Veteran's claims file at 
the request of the Board.  Dr. D wrote that the Veteran's 
Axis I diagnoses under the DSM-IV were chronic PTSD; major 
depressive disorder, recurrent, of severe intensity without 
psychotic features; and alcohol dependence in full remission.  
He opined that it is as likely as not that the Veteran's 
service connected PTSD has caused the major depressive 
disorder because the major depressive symptoms began after 
the PTSD symptoms.  Dr. D continued that chronic PTSD often 
causes depressive disorders, as is the case with the Veteran, 
and said it is as likely as it is not that the Veteran's PTSD 
aggravated the alcohol dependence for several years.  Dr. D 
feels that all of the Veteran's Axis I diagnoses have 
affected the Veteran's employability and that the Veteran has 
been unemployable since 2001.  The opinion indicates that, 
since the alcohol dependence has been in remission since 
2001, it has not been a factor in the Veteran's 
employability.  Dr. D assigned a GAF score of 35 - 40 for all 
of the disorders together and noted that it is not possible 
to assign individual GAF scores for every Axis I diagnosis.  
The assigned GAF score is based on the presence of serious 
symptoms leading to impairment of social and occupational 
functioning.

After a review of the newly received evidence, the Board 
finds that the record is in relative equipoise as to whether 
the Veteran has been entitled to a 100 percent evaluation for 
his service-connected PTSD since January 12, 2001, the date 
of the claim for in increased evaluation.  Dr. D opined that 
the Veteran has been unemployable since 2001 and assigned a 
GAF score of 35 - 40.  Furthermore, he feels that it is as 
likely as not that the Veteran's PTSD caused his major 
depressive disorder and alcohol dependance.  The record shows 
that the Veteran has had difficulty with employment since 
2001.  The May 2001 and June 2001 letters show that the 
Veteran's business had lost clients.  At the October 2001 VA 
examination the Veteran said that clients had left because he 
neglected his business.  December 2002 Vet Center treatment 
records indicate that the Veteran was working part-time, and 
at his 2003 VA hospitalization it was noted that he neglected 
his activities of daily living, isolated himself, and drank.  

At the June 2003 hearing the Veteran testified that he had 
not worked full-time since 1996 or 1997.  His sister wrote in 
an April 2005 letter that he had lost his job due to alcohol 
use, and in May 2005 the Veteran's son wrote that he did not 
work on some days due to a need for isolation.  In November 
2006 the Veteran wrote that his employability was affected by 
a lack of social skills.  At the January 2007 VA examination 
the Veteran said that he had stopped working part-time at the 
end of 2004 because he felt he had been exploited by another 
employee.

The Board also notes that at a November 2004 VA examination 
the Veteran's grooming and hygiene were poor and he 
demonstrated a rambling thought process and was concerned 
about hurting others while in a state of rage.  Dr. H of the 
Vet Center wrote in May 2005 that the Veteran had 
participated in treatment since 1982 with limited success, 
and he assigned the Veteran a GAF score of 45, which is 
indicative of serious symptoms.  The record also shows that 
the Veteran has had intrusive recollections of combat related 
events.  Dr. C assigned the Veteran a GAF score of 30 in 
August 2009.  He opined that the Veteran's alcohol dependence 
and major depressive disorder were secondary to PTSD and that 
he had intense fear, helplessness, and horror when recalling 
events in Vietnam.  Dr. C felt that the Veteran has been 
unemployable since at least 2001 and that the clinical 
evidence does not show that the Veteran has dementia.

Then Board recognizes that at the October 2001 VA examination 
the Veteran was assigned a GAF score of 55.  Furthermore, at 
other examinations or treatment he has been assigned GAF 
scores as high as 62, which indicates mild symptoms with some 
difficulty in social or occupational functioning, but 
generally functioning pretty well.  However, despite the 
inconsistent medical findings, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that a 100 percent evaluation 
for PTSD is warranted from January 12, 2001, the date of the 
claim for an increased evaluation.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




ORDER

Entitlement to an evaluation of 100 percent for PTSD, 
beginning on January 12, 2001, is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


